DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 08/25/2022, with respect to claim 4 have been fully considered and are persuasive.  The claim objection of claims 4 and 6-15 has been withdrawn. 
Applicant’s arguments, see page 6, filed 08/25/2022, with respect to claims 4 and 5 have been fully considered and are persuasive.  The 35 U.S.C. § 112(b) rejection of claims 4 and 5 has been withdrawn. 
Applicant’s arguments, see page 7, filed 08/25/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20160296367 A1 (Ivri) in view of US 6024717 A (Ball) and further in view of US 20160354559 A1 (Gavini et al.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7, 8, 11, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160296367 A1 (Ivri) in view of US 6024717 A (Ball) and further in view of US 20160354559 A1 (Gavini et al.).
Regarding claim 1, Ivri teaches a fluid delivery device (Fig. 1), the device comprising: 
(a) a fluid package (at least 120) comprising: 
(i) a reservoir (123) comprising an ophthalmic formulation [0044]; and 
(ii) an aperture (124); and 
(b) a transducer (110) configured to oscillate [0005] at a frequency sufficient to eject fluid from the reservoir through the aperture.
Ivri fails to specify that the transducer is specifically an electromagnetic transducer or to define the velocity of the fluid. 
Ball teaches a fluid delivery device (Fig. 3) for sonically enhanced drug delivery which seeks to solve the same problem of localized drug delivery. Ball teaches an oscillatory transducer (Col. 6: ln 45-58), the transducer being electromagnetic (Col. 7, ln 23-34).
	It would have been obvious to a person having ordinary skill in the art to use the electromagnetic oscillatory transducer as taught by Ball in place of the piezoelectric oscillatory transducer taught by Ivri in order to reduce cost and improve efficiency of the fluid delivery device (Ball Col. 3: ln 25-30).
	Gavini teaches a fluid delivery device, the device comprises a reservoir (20) and utilizes a transducer operating in the audible frequency range. Gavini further teaches a desire for user comfort [0100] and provides a range of parameters [0074]. From the provided ranges, a velocity range is calculated to be from 16 cm/sec to 80,000 cm/sec which fulfills the required range of 10 to 500 cm/sec.
	As Gavini teaches that the device provides a comfortable application at a similar velocity, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the velocity of Ivri in view of Ball and Gavini by applying a known technique to a known device ready for improvement to yield predictable results.

	Regarding claims 2 and 3, Ivri in view of Ball and Gavini teaches the fluid delivery device of claim 1, said device comprising an electromagnetic transducer as previously described.
Ivri further teaches the transducer is configured to produce pressure fluctuations in the fluid so as to eject fluid from the reservoir through the aperture [0043].
Ivri further teaches the electromagnetic transducer produces pressure fluctuations in the fluid by displacement induced on an external surface of the fluid package [0045].
	
	Regarding claim 7, Ivri in view of Ball and Gavini teaches the fluid delivery device of claim 1, said device comprising an electromagnetic transducer as previously described.
Ivri fails to teach the electromagnetic transducer comprises an electromagnet and a permanent magnet in operational proximity to each other.  
Ball further teaches the electromagnetic transducer comprises an electromagnet and a permanent magnet in operational proximity to each other (Col. 7: ll. 3-10).  


	Regarding claim 8, Ivri in view of Ball and Gavini teaches the fluid delivery device of claim 7, said device comprising an electromagnetic transducer as previously described.
Ivri further teaches a magnet is positioned at a first region of a cantilever beam and the transducer further comprises an anchor positioned at a second region of the cantilever beam and configured to transmit oscillatory displacement force to an external surface of the drug package [0093].  
“Configured to transmit oscillatory displacement force to an external surface of the drug package” is a statement of intended use that does not further limit the claimed invention.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114].   Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.

	Regarding claim 11, Ivri in view of Ball and Gavini teaches the fluid delivery device of claim 1, said device comprising an electromagnetic transducer as previously described.
Ivri further teaches an image-based alignment system [0011] configured to align fluid ejected through the aperture with a target ocular location [0011].  

	Regarding claim 12, Ivri in view of Ball and Gavini teaches the fluid delivery device of claim 1, said device comprising an electromagnetic transducer as previously described.
Ivri further teaches the fluid package and transducer are present in a housing [0038]. By applying these teachings to the device of claim 1, the combined device is considered to fulfill the required “the fluid package and electromagnetic transducer are present in a housing”.

	Regarding claim 14, Ivri in view of Ball and Gavini teaches the fluid delivery device of claim 1, said device comprising an electromagnetic transducer as previously described.
Ivri describes a method of utilizing a fluid delivery device entailing aligning the device and activating the device to deliver the contents [0075]. Utilizing the method of Ivri on the combined device of claim 1 is considered to fulfill the required method of delivering a fluid to a topical ocular location  of a subject, the method comprising: (a) aligning a fluid delivery device according to claim 1 with the target site; and (b) activating the electromagnetic transducer to eject fluid from the reservoir through the aperture to the topical ocular  location at a velocity which results in minimal discomfort during topical ocular delivery.  
	
	Regarding claim 15, Ivri in view of Ball and Gavini teaches the fluid delivery device of claim 1, said device comprising an electromagnetic transducer as previously described.
Ivri teaches a delivery device with detachable, disposable ampoule. As this necessarily requires more than one item, it is considered a kit.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ivri in view of Ball and Gavini as evidenced by CN 204813955 U (Wang et al.).
Regarding claim 4, Ivri in view of Ball and Gavini teaches the fluid delivery device of claims 1-3.
Ivri further teaches the electromagnetic transducer oscillates at an audible frequency, namely 19,500 Hz [0057] which is in the range of human hearing.
The range of human hearing is 20-20kHz as evidenced by Wang (Background paragraph 2).

Regarding claim 5, Ivri in view of Ball and Gavini teaches the fluid delivery device of claim 4.
Ivri does not explicitly teach wherein the audible frequency ranges from 800 to 1200 Hz. 
Ball teaches the transducer may oscillate at a wide range of frequencies (Col.3: In 9-16). Furthermore, it is well known in the art that routine experimentation and various experimental design choices could have been used to have arrived at the audible frequency ranges from 800 to 1200 Hz. Accordingly, it would have been obvious to a person having ordinary skill in the art to optimize the transduces to oscillate at a frequency that ranges from 800 to 1200 Hz in order to effectively deliver medicaments of different volumes or viscosities while maintaining comfort for the patient.

Claims 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ivri in view of Ball and Gavini and further in view of US 20200197218 A1 (Newell et al.).
Regarding claims 6, 9 and 10, Ivri in view of Ball and Gavini teaches the device of claim 1 but fails to teach the electromagnetic transducer is configured to operate at an oscillation amplitude ranging from 2 to 3 pm; the aperture has a diameter ranging from 200 to 350 μm and the device is KDL-111/PCT/USPage 316/972085configured to eject fluid through the aperture as a stream having a velocity ranging from 50 to 150 cm/s.  
Newell teaches a fluid delivery device (1), the device comprising a fluid package (at least 5) comprising: 
a reservoir (17) comprising an ophthalmic formulation [0004]; and 
an aperture (6) having a diameter ranging from 200 to 350 μm [0054]; and 
said device ejects fluid from the reservoir through the aperture at a velocity in a range from 10 to 500 cm/sec [0070], 
the transducer is configured to operate at an oscillation amplitude ranging from 2 to 3 pm [0086].  
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of claim 1 to operate in the ranges disclosed by Newell by combining prior art elements according to known methods to yield predictable results MPEP 2143 IA.


Claims 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ivri in view of Ball and Gavini and further in view of US 20200330267 A1 (Li et al.)
	Regarding claim 13, Ivri in view of Ball and Gavini teaches the fluid delivery device of claim 12, said device comprising an electromagnetic transducer as previously described.
Ivri in view of Ball and Gavani fails to teach the housing comprises a cover positioned along the housing, wherein the cover is configurable between an open position, in which the one or more apertures are exposed, and a closed position, in which the one or more apertures are not exposed. 
Li teaches a fluid delivery device which takes user comfort into account [0004] comprises a housing (110), said housing comprises a cover (140) positioned along the housing (Fig. 5), wherein the cover is configurable between an open position [0019] (Fig. 6), in which the one or more apertures (210) are exposed, and a closed position [0018] (Fig. 7), in which the one or more apertures are not exposed.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of Ivri in view of Ball and Gavini with the cover of Li as a simple substitution of one known element for another to obtain predictable results.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS KALIHER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781